DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments, Remarks
Applicant is thanked for their January 31, 2022 response to the October 29, 2021 Non-Final Office Action.  While the remarks have been fully considered, it is respectfully noted that they have not been found to be persuasive, for at least the following:
Regarding the objection to the Information Disclosure Statements, Applicant remarks that “an example of a prior art damper with a fire-rated ceramic insulation blanket encapsulated in steel sleeve that could be relatable to the reference in paragraph [0007] of the specification” has been provided. 
The examiner respectfully notes that specification paragraphs [0006 – 0007] disclose Kaowool®, and that “the damper is very difficult to install with the Kaowool® in place”.  The Ravenscroft Fire Damper non-patent literature discloses “(t)herefore, the plasterboard wall fire damper incorporates a fire rated ceramic insulation blanket encapsulated in galvanized steel.  This ensures the insulation properties are consistent and protected before, during and long after installation.”  While the Ravenscroft literature discusses a generic fire rated ceramic insulation blanket, it does not disclose Kaowool® or a damper installation with Kaowool® in place.  Rather, the Ravenscroft system comprises enclosed insulation such that installation difficulties due to insulation in place would be obviated.
Regarding the objection to the Drawings, Applicant remarks that paragraphs [0037] and [0047] have been amended to include reference numeral 21 for an intumescent material.
The examiner thanks Applicant for amending the specification; the drawing objection has been withdrawn.
Regarding the objection to the Specification, Applicant remarks 
The examiner thanks Applicant for amending the specification; the specification objections have been withdrawn.
Regarding the objection to claims 12 and 13, Applicant remarks that the term “lock” can refer to something which is fixed or held in position”.
The examiner respectfully thanks Applicant for their perspective; accordingly; the claim objection has been withdrawn.
Regarding the 35 USC §112(b) rejection of Claim 15, Applicant remarks that a person skilled in the art would understand what constitutes a “high temperature insulating wool”.
The examiner respectfully reconsiders the position that “high temperature” is indefinite; accordingly, the rejection has been withdrawn.
Regarding the 35 USC §103 rejection of Claims 3 – 7 as being unpatentable over Pantland in view of Zielinski, and further in view of Zernach, Applicant remarks: that they disagree “with the assertions that the ring 110 of Zernach would be suitable for clamping the mounting means to the body of the fire damper.  Notably, it would not be possible to secure the flanges shown in Zielinski to the body of the damper with the ring 110 shown in Zernach.  For example, although the ring 110 of Zernach may be capable of exerting a radially inward force, it would be unlikely that such a radially inward force would be sufficient to deform the flanges enough to provide the clamping force needed to hold the flange in position.  In contrast, a mounting means, such as, for example, the tongues 18, recited for the present invention, allows the mounting means to be clamped to the body of the fire damper.”
The examiner respectfully notes that Zernach et al was relied upon to teach that a person having ordinary skill would recognize the merits of utilizing an adjustable ring as an element of a mounting means. 
The examiner respectfully notes that “a radially inward force would be sufficient to deform the flanges enough to provide the clamping force needed to hold the flange in position” was not recited in the rejected claims or discussed in the specification.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding the 35 USC §103 rejections of Claim 15 as being unpatentable over Pantland, in view of Zielinski, in view of Keller et al, in view of Townsend et al, Applicant remarks: “Townsend and Keller do not overcome the deficiencies of Pantland and Zielinski.  Claim 15 has been amended to recite that the high temperature insulating wool is completely encased within a flexible casing.  None of Pantland, Zielinksi, Townsend, and Keller, alone or in combination, suggest completely encasing the insulation within a flexible casing.  Rather, Townsend, for example, describes a liner for a chimney 12 which comprises a layer of insulation 87 and a heat resistant cloth 84 around the outer or exterior face of the insulation only.”
The examiner respectfully agrees with Applicant’s assessment of the prior art, and the cited references do not disclose the amended limitation.  Please refer to the rejection of claims 15 – 17 and 19, below, in view of Ravenscroft et al (AU 7185998).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f).  The presumption 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) is invoked.
In re Claims 1 and 12, definite structure for the limitation “closure means” (4) includes:
a rotatably mounted plate (5) [0027], [0071] and 
equivalents thereof.
In re Claims 1, 3, 5 – 7, and 11, definite structure for the limitation “mounting means” (14) includes:
an adjustable ring (19) [0057]
a second flange (15) [0033], [0076],
at least one tongue (18) [0057], [0060]; 
and further includes:
at least one retaining means [0061] (see below)
securing means (17) [0076] (see below), and
equivalents thereof.
In re Claim 1, definite structure for the limitation “securing means” (17) includes:
at least one tongue (18) [0034]
an adjustable ring (19) [0035], and
equivalents thereof.
In re Claim 7, definite structure for the limitation “retaining means” (20) [0036] includes:
loop formations [0036], and
equivalents thereof.
In re Claims 9 and 10, definite structure for the limitation “spacer means” (12) [0064] includes:
a ramp portion (13) [0032], and
equivalents thereof.
In re Claims 12 and 13, definite structure for the limitation “locking means” (8) [0029] includes:
a bimetallic strip (9) [0029], [0067], and
equivalents thereof.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1, 2, 4 – 7, 20, and 21 are rejected under 35 U.S.C. §103 as being unpatentable Ravenscroft et al (AU 7185998) in view of Epstein (US 2,648,326).
In re Claims 1 and 2, Ravenscroft et al discloses a fire damper (figs 1 – 3; pg 6, lns 13 – 14) for an air distribution system, the fire damper comprising: 
a substantially cylindrical body (20)1 (pg 7, ln 1) defining a flow path; 
a closure means (pg 6, ln 13 “fire dampers, air valves)” adapted to close the flow path when a temperature within the flow path exceeds a predetermined maximum temperature; 
a first flange (14) which is fixed to the body (pg 7, ln 13); and 
a mounting means comprising a second flange (15) (pg 7, lns 13 – 24), wherein 
the mounting means is configured to be slidably engageable (“moved axially”) with (Abstract) and removable from the body, wherein
(as the second flange (15) is not fixed to the body, it has been understood to be removable from the body, prior to installation)
the mounting means comprises securing means (“mechanical fasteners” pg 7, ln 22) for securing the mounting means to the body such that a building element (fig 2, (16/17/31); pg 5, lns 16 – 17) through which the fire damper extends, in use, can be clamped between the first (14) and second flanges (15).
Ravenscroft et al lacks wherein the securing means comprising an adjustable ring configured to clamp the mounting means to the body of the fire damper.
Epstein teaches a mounting means (10/16) comprising a securing means (figs 1 – 6: (10)) for securing the mounting means to a body (annular combustion flue (48)), the securing means (10) comprising an adjustable ring (32/30) configured to clamp the mounting means (40/42) to the body (col 3, lns 36 – 69).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ravenscroft et al, as taught by Epstein, such that the securing means comprising an adjustable ring configured to clamp the mounting means to the body, for the benefit of safely mounting a body (flue
Claim 3 has been cancelled by Applicant
In re Claim 4, the proposed system has been discussed, wherein Epstein discloses wherein the adjustable ring (32/30) is in the form of a hose clamp (fig 6)
In re Claim 5, the proposed system has been discussed, wherein Epstein discloses the mounting means comprises at least one tongue (40/42) which is configured to be clamped by the adjustable ring to the body of the fire damper (col 4, lns 5 – 9).
In re Claim 6, the proposed system has been discussed, wherein Epstein discloses the mounting means comprises a plurality of said tongues (figs 2, 3: (40/42)).
In re Claim 7, the proposed system has been discussed, wherein Epstein discloses the mounting means comprises at least one retaining means (16) for retaining the adjustable ring.

In re Claim 20, the proposed system has been discussed (in re Claim 1, above), wherein Ravenscroft et al in view of Epstein disclose a fire damper for an air distribution system, the fire damper comprising:
 a body defining a flow path; 
cylindrical body (20)2 (pg 7, ln 1) Ravenscroft et al; 
a closure means adapted to close the flow path when a temperature within the flow path exceeds a predetermined maximum temperature; 
a closure means (pg 6, ln 13 “fire dampers, air valves)” Ravenscroft et al; 
a first flange which is fixed to the body; 
a first flange (14) (pg 7, ln 13) Ravenscroft et al;
a flanged ring comprising an annular base and a second flange, wherein the flanged ring is configured to be slidably engageable with and removable from the body; and 
flanged ring (15) (pg 7, lns 13 – 24), slidably engageable (“moved axially”: Abstract) and removable from the body: Ravenscroft et al,
an adjustable ring configured to secure the flanged ring to the body such that a building element through which the fire damper extends, during use, is allowed to be clamped between the first and second flanges.
adjustable ring (32/30) with securing means (figs 1 – 6: (10) configured to clamp a mounting means (40/42) to a body (col 3, lns 36 – 69): Epstein.

In re Claim 21, the proposed system has been discussed (in re Claim 1, above), wherein Ravenscroft et al in view of Epstein disclose a fire damper for an air distribution system, the fire damper comprising: 
a body defining a flow path; 
cylindrical body (20)3 (pg 7, ln 1) Ravenscroft et al; 
a closure plate adapted to close the flow path when a temperature within the flow path exceeds a predetermined maximum temperature; 
a closure plate (pg 6, ln 13 “fire dampers, air valves)” Ravenscroft et al; 
a first flange which is fixed to the body; 
a first flange (14) (pg 7, ln 13) Ravenscroft et al;
a flanged ring comprising an annular base and a second flange, wherein 
flanged ring (15) (pg 7, lns 13 – 24), comprising an annular base (as the flanges are round): Ravenscroft et al,
the flanged ring is configured to be slidably engageable (Abstract) with and removable from the body; and 
as the flanged ring (15) “moves axially” and is not fixed to the body, it has been understood to be removable from the body, prior to installation): Ravenscroft et al 
an adjustable ring configured to secure the flanged ring to the body such that a building element through which the fire damper extends, during use, is allowed to be clamped between the first and second flanges.
adjustable ring (32/30) configured to secure a mounting means (40/42) to a body (col 3, lns 36 – 69): Epstein.

Claims 8 – 11 are rejected under 35 U.S.C. §103 as being unpatentable Ravenscroft et al (AU 7185998) in view of Epstein (US 2,648,326), and further in view of Ward (US 5,456,050).
In re Claims 8 and 11, the proposed system has been discussed, but lacks wherein
the first (14) and second (15) flanges are provided with an intumescent material on at least one face that abuts the building element when in use; and
a surface (inner portion of (14, e.g.)) of the mounting means which faces the body of the fire damper is provided with an intumescent material. 
Ward teaches a fire safety apparatus (figs 3 – 6: (10)) configured to prevent fire and smoke passage through an aperture (“B”) in a building (“W”), comprising a body (12) defining a flow path, a first flange (14) (col 3, lns 39 – 44), a mounting means comprising a second (independent) flange (22) (col 3, lns 44 – 52) with securing means for securing the flanges to the body (12) and a perimeter of the building aperture (col 3, lns 39 and 50 – 51), wherein:
the first and second flanges (14, 22) are provided with an intumescent material (34, 36) on at least one face that abuts the building element (“W”), and
a surface of the mounting means (22) which faces the body (12) of the fire safety apparatus is provided with an intumescent material (38) (col 4, lns 1 – 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Ward, such that the system comprises wherein the first and second flanges are provided with an intumescent material on at least one face that abuts the building element when in use, for the benefit of, in the presence of heat, preventing passage of smoke or flame between the internal surface of a building aperture and a body passing therethrough (Abstract), thereby providing an improved fire safety apparatus.  
In re Claim 9, the proposed system has been discussed (In re Claim 8, above), wherein Ravenscroft et al discloses the body is provided with a plurality of spacer means (fig 1: (21) (pg 7, lns 1 – 8)) adjacent the first flange (14), the spacer means spaced apart (at a dimension of element (19)) around the 
Although not relied upon, please note that Ward also teaches that body (12) is provided with a plurality of spacer means (15) adjacent the first flange (14), the spacer means spaced apart around the body (as seen in figs 3 – 5), wherein the spacer means are configured to prevent contact between the body (12) and an internal surface of the aperture (“B”) in the building element through which the fire safety apparatus extends.
In re Claim 10, the proposed system has been discussed (In re Claim 9, above), wherein Ravenscroft et al discloses spacer means (21), but is silent as to whether the spacer means comprises a ramp portion.  However, Ravenscroft et al discloses wherein the body (20) comprises tubular extensions (fig 1: (23)) that are adapted (“ramped”) and dimensioned to fit to ductwork (pg 7, lns 7 – 9).

    PNG
    media_image1.png
    322
    435
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, such that portions of the system that interface with other structures during installation are ramped (tapered), as taught by Ravenscroft et al, for the benefit of simplifying the fit between coaxial elements.
Regarding the limitation that spacer means
Although not relied upon, please note that Ward also teaches each spacer means (16) comprises a ramp portion (as seen in fig 6).

Claims 12 and 13 are rejected under 35 U.S.C. §103 as being unpatentable Ravenscroft et al (AU 7185998) in view of in view of Epstein (US 2,648,326), and further in view of Jewell (US 2,711,080)
In re Claims 12 and 13, the proposed system has been discussed (In re Claim 1), but lacks wherein the fire damper comprises at least one locking means, the locking means comprising a bimetallic strip, for locking the closure means in a closed configuration when the temperature within the flow path exceeds the predetermined maximum temperature.  However, such a technique is known in the mechanical arts, as evidenced by Jewell.
Jewell teaches a ventilation system comprising a thermosensitive exhaust means, wherein a damper (51) is held in a closed position by the resilient pressure of a bimetallic strip (54) until a predetermined temperature is reached, thereby reducing operating conditions that would damage the system. (col 4, ln 35 – col 5, ln 5)

    PNG
    media_image2.png
    319
    834
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Jewell, such that the damper comprises a bimetallic strip locking means, for the benefit of providing a simple and inexpensive actuation means (col 3, lns 13 – 15), protecting the system without the cost complicated controls.

Claims 14 and 18 rejected under 35 U.S.C. §103 as being unpatentable Ravenscroft et al (AU 7185998) in view of Epstein (US 2,648,326), in view of Stefely (US 5,421,127).
In re Claim 14, Ravenscroft et al discloses wherein the system is provided with an insulating (19) sleeve (21) over the body and between the first (14) and second (15) flanges (pg 7, lns 1 – 25), but Ravenscroft et al lacks wherein the insulating sleeve is a flexible insulating sleeve.  However, such a technique is known in the mechanical arts, as evidenced by Stefely.
Stefely teaches a fire stop closure (Abstract) for a building wall or floor, comprising:
a flexible fire-retardant sleeve (figs 6, 7: (67)) (col 2, lns 2 – 17, 46 – 55) encircling a pipe (60), 
the sleeve formed from ceramic fiber capable of withstanding temperatures preferably at least 1500.degree. F. (col 4, lns 33 – 68; col 6, lns 31 – 35)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Stefely, such that the insulating sleeve is a flexible insulating sleeve, for the benefit of simplifying installation on existing mechanical systems.
In re Claim 18, Ravenscroft et al discloses wherein the insulating sleeve (18) is substantially ring shaped. 

Claims 15 and 19 are rejected under 35 U.S.C. §103 as being unpatentable Ravenscroft et al (AU 7185998) in view of Epstein (US 2,648,326), in view of Stefely (US 5,421,127, and further in view of Shumate et al (US 8,141,594). 
In re Claims 15 and 19, the proposed system has been discussed (In re Claim 14, above), wherein Ravenscroft et al discloses the insulating sleeve (21) comprises a heat resistant insulating material (19) completely encased within the casing.  Ravenscroft et al is silent as to whether the heat resistant insulating material is a high temperature insulating wool, however use of such an insulating material is known in the art as evidenced by Shumate et al.
Shumate et al teaches an insulation system for pipes, wherein an insulating sleeve (200) (col 7, lns 50 – 67) protects an inner insulating material (104) (col 6, lns 14 – 29) which may be a fibrous material (e.g., fiberglass, mineral WOOL, refractory ceramic fiber, chopped strand fiber glass, etc.).  In other ®).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Shumate et al, such that heat resistant insulating material is a high temperature insulating wool (a refractory ceramic wool fibre), for the benefit of providing a material that deters fire and smoke propagation.
In re Claims 16 and 17, the proposed system has been discussed (In re Claim 15), wherein Shumate et al teaches:
a flexible casing is formed from a flexible metallic tape; (“disposed between the metalized polymeric film sheet (208) and … and outer layer (202) bay be a scrim (206) … made of a fiberglass reinforcing yarn”: col 8, lns 30 - 47)
the metallic tape comprises metalized foil fiberglass fabric (“yarn” has been understood to encompass “fabric”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Shumate et al such that the flexible casing is formed from a flexible metallic tape/ metalized foil fiberglass fabric, since the selection of a known material based on its suitability for its intended use is within the capabilities of a person of ordinary skill, as Applicant has not shown that the material is for a particular reason or solves a particular problem4.5.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular significance is King et al (10,363,443) who discloses a fire damper 10 or 10A, when in an alternative to using sheet metal sleeve 90, a further passive intumescent fire damper could be used such as disclosed in applicant's application Ser. No. 15/160,267, filed May 20, 2016, entitled "Passive Ductwork Intumescent Fire Damper."  FIGS. 14 and 15 illustrate the passive intumescent fire damper 100 which includes a housing of a male metal duct member 112 and a female metal duct member 114; an inner liner 116 with ribs 116A; a metal and intumescent laminate assembly 118; an intumescent band 120; heat shrink bands 122 and 124; and clips 126. (Abstract, col 4, lns 49 – 63)

    PNG
    media_image3.png
    450
    724
    media_image3.png
    Greyscale

Of particular significance is McCabe (US 2001/0055947), who discloses a damper assembly (fig 14: (110), wherein damper blades 116 are pressed against damper blade stops 168 at the end of locking means 170.  The damper blades 116 are locked in the closed position by a thermal lock 170.  In the 

    PNG
    media_image4.png
    476
    401
    media_image4.png
    Greyscale

Of particular significance is McCabe (US Re 32,362), who discloses a butterfly damper with a plurality of blades which can be locked in the open position, and which, when released, rotate about a hinge to the closed position.  A pawl member, attached to one blade, extends away from the blade and through an opening in a second blade when the blades are in the open position.  A mounting member attached to the second blade restrains the pawl member thereby holding the blades in the open position.  A bimetallic link attached to the mounting member causes the pawl member to be released when the temperature of the air passing through the duct increases beyond a preselected level.  A closure spring attached to the blades acts on the blades tending to force them apart against the action of the mounting member and the pawl member when the blades are restrained in the open position.  The damper blades can be insulated to prevent the heat from a fire on one side of the damper from being conducted by the damper to the other side when the blades are in the closed position.

    PNG
    media_image5.png
    471
    699
    media_image5.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/Frances F Hamilton/
Examiner, Art Unit 3762
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note that the specification of Ravenscroft et al does not identify an element (20); according to the disclosure of the figures, it has been understood to comprise a flow path.
        2 Please note that the specification of Ravenscroft et al does not identify an element (20); according to the disclosure of the figures, it has been understood to comprise a flow path.
        3 Please note that the specification of Ravenscroft et al does not identify an element (20); according to the disclosure of the figures, it has been understood to comprise a flow path.
        4 Claim 16: please refer to the disclosure of specification paragraph [0052].
        5 Claim 17: please refer to the disclosure of specification paragraph [0040, 0053].